Citation Nr: 1122284	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the thoracolumbar spine.  

2.  Entitlement to an initial compensable rating for a left hip strain.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1968 to April 1970.                   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2010, the Board remanded this matter for additional development.    


FINDINGS OF FACT

1.  The medical evidence of record indicates that, prior to September 28, 2005, the Veteran had forward flexion in his thoracolumbar spine that exceeded 60 degrees, had combined range of motion that exceeded 120 degrees, did not have in the area of his thoracolumbar spine a muscle spasm that caused an abnormal gait, scoliosis, reversed lordosis, or kyphosis, and did not experience incapacitating episodes.    

2.  The medical evidence of record dated after September 28, 2005 does not indicate forward flexion less than 30 degrees in the Veteran's thoracolumbar spine, or incapacitating episodes.    

3.  The Veteran indicates pain on motion with regard to his service-connected left hip strain, but the objective evidence of record indicates that the disorder is not productive of ankylosis, of limitation of extension to 5 degrees, of limitation of flexion to 45 degrees, of the inability to cross legs or toe out more than 15 degrees, of abduction under 10 degrees, or of hip flail joint, or of malunion or nonunion of the femur.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected spine disorder, had not been met prior to September 28, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2010). 

2.  The criteria for a 20 percent rating, for the Veteran's service-connected spine disorder, have been met since September 28, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2010). 

3.  The criteria for a compensable rating for a service-connected left hip disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Codes 5250 through 5255 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with notification letters dated in May 2005, August 2007, and February 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with a notification letter prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the RO readjudicated the Veteran's appeal in the April 2011 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with multiple VA compensation examinations.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

In March 2005, the Veteran filed service connection claims for back and hip disorders.  In December 2005, the RO granted service connection for these disorders, and assigned 10 and 0 percent evaluations, respectively.  The Veteran appealed these assigned ratings to the Board.  In this decision, the Board will evaluate the evidence to determine whether an increased rating has been warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

The Board will address the Veteran's disabilities separately below.  

	Back 

Disabilities of the back are rated under the General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a.  Under this provision, ratings of 10, 20, 30, 40, 50, 60, and 100 percent are authorized for such disorders as vertebra fracture and residuals, ankylosis, limitation of motion, and intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a.  There is no evidence of record, or claims, for vertebra fracture and ankylosis.  The record does however indicate limitation of motion associated with the spine disorder.  And the Veteran claims to experience IVDS.  Therefore, the Board will address those criteria under the rating code that apply to these aspects of his disorder.    

As the Veteran has already been assigned a rating of at least 10 percent during the appeal period, the Board will limit its increased rating analysis to those relevant provisions of the Rating Schedule that provide for higher disability evaluations pertaining to limitation of motion and IVDS (i.e., 20, 40, and 60 percent evaluations).  

With regard to limitation of motion, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; for a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

With regard to IVDS, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

The relevant medical evidence here consists of VA and private treatment records, VA compensation examination reports dated in September 2005, August 2007, and April 2010, and lay statements from the Veteran, family members, and a friend.  

A letter from the Veteran's private physician, received in April 2005, notes "significant diffuse degenerative changes of the lumbar spine and pelvis" and "sudden and spontaneous sharp pain that radiates into the gluteals and hamstrings."  

The September 2005 VA examiner noted the Veteran's complaints of pain, flare ups, radiation into the hips and thighs, numbness in the right thigh, and limitation.  The examiner indicated that the Veteran did not feel neurological symptoms below his thighs.  The examiner noted subjective complaints of weakness and fatigue in the back.

On examination, the examiner noted average muscle condition.  He noted a limp favoring the right side.  The Veteran was able to rise on his toes and heels, and that he could reach forward to the tibia.  He noted equal leg length, and good alignment.  He noted forward flexion of 95 degrees, extension of 10 degrees, rotation of 20 degrees bilaterally, and lateral bending of 30 degrees and 25 degrees.  The examiner noted moderate pain on motion.  The examiner also noted mild back spasm and mild low back tenderness at L5.  The examiner noted normal reflexes in the knees and ankles, and normal sensation in the feet.  He noted equal circumference in the calfs, and noted 80 degrees straight leg raising.  

The September 2005 examiner diagnosed the Veteran with muscular strain and degenerative changes in the lower spine.  Moreover, the examiner related the Veteran's symptoms in the lower extremities to his back disorder.    

An October 2006 MRI indicated mild degenerative disk changes at the L3-4 and L4-5 levels.  

A January 2007 letter from a private physician indicated the Veteran's complaints of sharp stabbing pain in the right lower back, and sciatica into his right side.  The physician indicated that the pain did not radiate, and that the Veteran denied numbness and tingling in the extremities, but did note a generalized weakness in both legs.  On examination, the examiner noted the gait favoring the right side, forward flexion to 90 degrees, extension to 20 degrees.  The examiner noted no radicular pain on range of motion testing.  The examiner noted intact reflexes, pulses, and sensation, and a negative straight leg test.  He noted good strength throughout.  The examiner diagnosed the Veteran with chronic low back pain and degenerative joint disease.  He added that the Veteran's symptoms "seem to be mechanical" without "signs of any nerve root impingement."  The examiner also indicated that the sharp pain was "spastic in nature[.]"          

Private treatment records dated between January 2005 and November 2007 reflect the Veteran's complaints of back pain, limping, and that he was undergoing chiropractic treatment for his symptoms.    

The August 2007 VA examiner noted the Veteran's complaints of back pain radiating into the anterior and posterior portions of both hips.  He noted the numbness in the right hip.  The Veteran indicated that coughing and sleeping bothered his back.  He claimed flare ups.  The examiner noted average muscle condition.  He noted a limp favoring the right side.  He noted that the Veteran was able to rise on the toes and heels, could reach forward to his tibia.  The examiner noted equal leg length.  He noted forward flexion of 90 degrees, extension of 10 degrees, bilateral rotation of 20 degrees, and lateral bending of 25 and 20 degrees.  The examiner indicated pain on full motion.  The examiner indicated very good spine alignment with normal reflexes and sensation in the lower extremities.  The examiner also noted equal calf circumference and straight leg raising to 80 degrees bilaterally.  The examiner noted no shoe wear indicating favoring of either side.  But the examiner also noted mild muscle spasm in the lower back.  The examiner diagnosed the Veteran with chronic muscular strain and degenerative changes in the lower spine.  He indicated that lumbar nerve roots "are probably okay."  Moreover, the examiner indicated that the Veteran's work capacity was "considerably diminished by chronic back difficulty" but that the Veteran nevertheless worked every day.  

The Board has reviewed VA treatment records dated between April and September 2010.  Physical therapy treatment records dated in June and July 2010 noted the Veteran's complaints of pain and use of a TENS unit, and "90/90 pelvic traction."  These records indicate that the Veteran's pain was alleviated by these measures.  

In the April 2010 VA report, the same examiner who conducted the Veteran's September 2005 and August 2007 examinations again noted the Veteran's complaints of pain and limitation.  The Veteran's complaints were the same as those noted in the two previous reports so need not be repeated here.  On examination, the examiner noted toe and heel raises, forward flexion to the lower tibia, equal leg length, equal calf circumference, normal reflexes and sensation in the lower extremities, flexion to 80 degrees, extension to 8 degrees, rotation to 18 degrees bilaterally, and lateral bending to 20 degrees bilaterally.  The examiner noted straight leg test is easily tolerated to 80 degrees bilaterally.  The examiner noted pain at full motion moreover, and indicated "some muscle spasm in the back."  The examiner again diagnosed the Veteran with chronic back muscular strain and degenerative arthritis.  

The examiner stated that repeat motion during testing did not cause flare ups or loss of motion, or cause subjective symptoms of pain, weakness, easy fatigue, or decreased coordination.  And the examiner noted that he saw no evidence of uneven shoe wear or of uneven calluses on the hands.  The examiner again indicated diminished working capacity due to the back disorder, and that the Veteran is limited to "fairly light work."  The examiner also found the Veteran permanently and totally disabled, partly due to his orthopedic problems.  

Finally, the Board notes that it has reviewed the several lay statements of record from the Veteran, his spouse, his brother, his son, and a friend.  Each statement describes the way in which the Veteran's pain limits his employment and his activities, such as hunting, walking, and sitting up from a chair.  During his hearing before the Board, the Veteran testified that he experiences pain all day to include radiation into his legs above his knees, and that this pain causes him difficulty in putting on his socks and shoes in the morning. 

Based on this evidence, the record is clear that the Veteran experiences limitation of motion, back spasm, and likely IDVS as well.  For his symptomatology during the appeal period, a rating in excess of 10 percent was unwarranted prior to September 28, 2005.  A rating of 20 percent has been warranted since then.  Since the Veteran's September 2005 VA examination, the record has demonstrated that he has a muscle spasm and an altered gait.  Under the code, that symptomatology warrants the assignment of a 20 percent evaluation.  The Board recognizes that the VA examiner characterized the Veteran's spasm as mild.  But, other evidence of record - particularly noted in the persuasive private report dated in January 2007 - indicated that the Veteran's sharp pain related to his spasm (i.e., his pain was "spastic in nature[.]").  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

A rating in excess of 10 percent was unwarranted prior to September 2005 because no evidence indicated prior to that date muscle spasm, forward flexion less than 60 degrees, combined range of motion less than 120 degrees, or incapacitating episodes.  A rating in excess of 20 percent has been unwarranted since September 2005 because no evidence dated since then has indicated forward flexion less than 15 degrees or incapacitating episodes.  Rather, the evidence has consistently indicated substantial range of motion far exceeding the limited flexion that is required under the code for an increased rating during the relevant time periods.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  



	Left Hip

Disabilities of the hip and thigh are rated under Diagnostic Codes 5250 through 5255 of 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5250, favorable ankylosis in flexion at an angle between 20 and 40 degrees with slight adduction or abduction warrants assignment of a 60 percent evaluation.  Intermediate unfavorable ankylosis warrants assignment of a 70 percent evaluation.  Assignment of a 90 percent evaluation, the highest rating for unfavorable ankylosis of the hip, is contemplated for extremely unfavorable ankylosis, in which the foot does not reach the ground, and crutches are necessary.

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants the assignment of a 10 percent evaluation.

Under Diagnostic Code 5252, a noncompensable disability evaluation is assigned for flexion of the thigh greater than 45 degrees and a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher disability evaluation - 20 percent - there must be limitation of flexion to 30 degrees.  For a 30 percent evaluation, there must be limitation of flexion to 20 degrees.

Under Diagnostic Code 5253, a 10 percent evaluation is warranted where there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees, or there is limitation of abduction and cannot cross legs.  Where there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.

Under Diagnostic Code 5254, an 80 percent evaluation is warranted for hip, flail joint.  

Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent rating is assigned for fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace.  Finally, an 80 percent rating is warranted for fracture of femur shaft or anatomical neck with nonunion and loose motion.  See 38 C.F.R. § 4.71a.

In this matter, the medical evidence of record addressing the Veteran's hip and upper leg consists of private and VA treatment records, four VA compensation examination reports, and the lay statements of record.  

The September 2005 VA report noted the Veteran's complaints of pain in his left hip area, and of radiating pain from his back into his hips.  The examiner noted no anterior hip pain.  The examiner noted hip range of motion as 0 to 135 degrees with normal and equal rotation and abduction.  The examiner noted tenderness on the lateral hip area.  The examiner also indicated that July 2004 private x-rays indicated that the left hip looked "quite good."  The examiner diagnosed the Veteran with chronic muscle strain and referred pain from the back.  

Private treatment records dated between January 2005 and November 2007 reflect the Veteran's complaints of left hip pain, and that he was undergoing chiropractic treatment for his symptoms.    

A February 2008 VA compensation examination report detailing the Veteran's hip disorder is of record as well.  The examiner noted the Veteran's complaints of pain and radiation from his back to his hips.  The examiner noted 0 to 125 degrees range of motion with normal and equal rotation and abduction.  The examiner indicated moderate pain on motion at the full motion.  The examiner indicated tenderness at the greater trochanter.  The examiner also noted recent x-ray evidence indicating arthritis of the sacroiliac joints, but also indicating that the hip joints looked "quite good."  

VA treatment records dated between April and September 2010 indicate complaints of hip pain.    

The April 2010 VA examination report noted range of motion between 0 and 125 degrees with normal and equal rotation and abduction.  The examiner noted a mild generalized muscular tenderness.  The examiner indicated that recent x-rays showed normal hip joints with no arthritis in the hip joints but some sacroiliac arthritis.  The examiner diagnosed the Veteran with chronic muscular strain, left hip, with referred back pain.

Based on this evidence, the Board finds a compensable evaluation unwarranted for the left hip disorder.  There is no evidence of record of ankylosis, nonunion, malunion, fracture, or hip flail joint.  So DCs 5250, 5254, and 5255 would not justify a rating increase here.  The evidence indicates no limitation of extension of the thigh, so a rating under 5251 would not be warranted.  The record indicates that during the appeal period the Veteran has had flexion of at least 125 degrees, so a compensable evaluation would not be warranted under DC 5252.  And finally, a compensable evaluation is unwarranted under DC 5253 because the Veteran's rotation and abduction has consistently been described as normal.  See 38 C.F.R. § 4.71a.  

The Board further notes that when evaluating musculoskeletal disabilities, VA may grant a higher rating in cases in which functional loss is evident as a result of pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But the Board finds a rating increase unwarranted under this authority as well.  As noted, the preponderance of the medical evidence indicates that, although the Veteran complains of pain on full range of motion testing, he has maintained significant range of motion, and significant strength, in his back and left hip.  Moreover, the Board finds significant the findings noted in the April 2010 VA report that repeat motion did not cause flare ups, loss of motion, weakness, fatigue, or decreased coordination.  As such, the Board finds an increased rating under this authority to be unwarranted.  

Finally, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The record does not reveal that the schedular criteria are inadequate to address the current level of disability.

ORDER

1.  Entitlement to a rating in excess of 10 percent, for the Veteran's service connected thoracolumbar spine disorder, is denied prior to September 28, 2005.  

2.  From September 28, 2005, entitlement to a 20 percent rating, for the Veteran's service-connected thoracolumbar spine disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

3.  Entitlement to a compensable evaluation for the Veteran's service-connected left hip disorder is denied.  





______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


